Title: From George Washington to Colonel Richard Humpton, 1 December 1776
From: Washington, George
To: Humpton, Richard (Colonel)



Sir
Brunswick [N.J.] Decemr 1. 1776.

You are to proceed to The Two ferry’s near Trentown and to see all the boats there put in the best Order with a sufficiency of Oars and poles and at the same time to Collect all the Additional Boats you [can] from both above and below and have them brought to those ferry’s and Secured for the purpose of Carrying over the Troops & Baggage in most expeditious Manner: & for this purpose you will get every Assistance in the power of the Quarter Master General & any person in his Department. you will particularly attend to the Durham Boats which are very proper for the purpose. The Baggage & Stores of the Army should be got over the River as soon as possible and placed at some Convenient place a little back from it. I am Sir Yr Most Obt Servt

Go: Washington

